DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 28 June 2022 is acknowledged.

Status of Claims
Claims 1-20 are pending; claims 18-20 have been withdrawn; and claims 1-17 are currently under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 21 June 2019, 02 September 2021, 26 January 2022, and 25 April 2022 have been acknowledged and considered by the Examiner. 

Claim Objections
Claims 10, 11, 12, and 16 are objected to because of the following informalities.
Claims 10, 11, 12, and 16 contain minor typographical and/or grammatical errors.  
Claim 10, line 2: Applicant is advised to change “it” to “the cannula”
Claim 11, line 2: Applicant is advised to change “it” to “the cannula”
Claim 12, line 2: Applicant is advised to change “it” to “the cannula”
Claim 16, line 2: Applicant is advised to change “it” to “the cannula system”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “it” in claim 13, line 2 is a relative term which renders the claim indefinite. The term “it” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if “it” refers to the cannula system, the cannula, or some other structure, resulting in the claim being vague and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sobe (US 2014/0209372 A1).
Regarding claim 1, Sobe describes a cannula 36 ([0032]) with an electrically conductive material 52 ([0037]) that runs along the cannula (figure 4; [0036]), wherein the material has an electrical terminal (figure 3: 46; figure 4: 51 and 96).  
Regarding claim 2, Sobe further describes wherein the material is cylindrical in design along the cannula (figure 4, the spiral winding of cables 52A and 52B along the cannula results in the conductive wires 52 being cylindrical along the lumen 38 of medical device 36; [0037]: “a twisted pair of conductors, collectively designated 52, located on a substrate 50, such as the elongated body 38 of the medical device 36”).
Regarding claim 3, Sobe further describes wherein the material has a wire ([0036], [0040]). 
Regarding claim 4, Sobe further describes wherein the wire is spirally wound (figure 4).
Regarding claim 5, Sobe further describes wherein the cannula has an outer jacket and an inner jacket, which are electrically insulating, and between which the electrically conductive material is arranged ([0041] - [0042], lower isolation and shielding layers 761, 781 formed underneath the twisted pair of conductors and upper isolation and shielding layers 762, 782 formed on top of the twisted pair of conductors). 
Regarding claim 6, Sobe further describes wherein the cannula has a transmitter that is connected with the electrical terminal ([0027], [0061]). 
Regarding claim 11, Sobe further describes wherein the cannula has another electrical terminal that has no electrically conductive connection to the wire (figure 4, 512 is connected to shielding layer 782 and has no electrically conductive connection to wire 52; [0042]). 
Regarding claim 12, Sobe further describes wherein the cannula has a cable ([0036]) and a plug ([0033], male portion of connector), wherein there is an electrically conductive connection between the plug and the cable and between the cable and the electrical terminal ([0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sobe in view of Quedens et al. (EP 0484107 A1, provided by Applicant).
Regarding claim 7, Sobe describes the cannula according to claim 1, including an electrical terminal (figure 3: 46; figure 4: 51 and 96), but Sobe does not explicitly disclose wherein the electrical terminal has a sliding contact.  However, Quedens also describes a connector for use with an electrically conductive device (col 1:1-7), including the use of an electrical terminal with a sliding contact (figure 18: 22, 24; col 2:42-49, col 3:4-14).  As Quedens is also directed towards connections for electrically conductive devices and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a sliding connection similar to that described by Quedens when using the cannula described by Sobe, as doing so advantageously allows the resulting cannula to be easily connected and disconnected to another device. 
Regarding claim 8, Sobe in view of Quedens suggests the cannula according to claim 7, and Sobe further describes wherein the contact is designed as an electrically conductive ring ([0034] - [0035]). 
Regarding claim 9, Sobe in view of Quedens suggests the cannula according to claim 8, and Quedens further describes wherein the electrically conductive ring is designed as a conical sleeve (col 15:19-31, male and female connectors as shown in figures 19, 23, and 14, for example). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Sobe in view of Estes et al. (US 2013/0150824 A1).
Regarding claim 10, Sobe describes the cannula according to claim 1, but Sobe does not explicitly disclose wherein the cannula has an RFID element which is connected with the electrical terminal in an electrically conductive manner.  However, Estes also describes cannula systems, including the use of an RFID element connected with an electrical terminal of the device ([0060], section on page 9 of published document).  As Estes is also directed towards cannula systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an RFID tagging step similar to that described by Estes when using the cannula described by Sobe, as doing so advantageously allows the resulting system to better identify which cannula is being used at any particular time and ensure a more accurate data transmission between the cannula system and the processing device.   

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable Sobe in view of Deno et al. (US 2010/0168735 A1). 
Regarding claim 13, Sobe describes a cannula system with the cannula according to claim 1, including wherein the cannula has an electrical contact surface ([0033]), but Sobe does not explicitly disclose wherein the electrical contact surface can be fastened to a body surface and a measuring device that is electrically connected with the electrical contact surface and the terminal.  However, Deno also describes a catheter that can be used as an electrically conductive device ([0032]), including an electrical contact surface that can be fastened to a body surface (figure 1, [0037], patch electrode 20 affixed to body 17) and a measuring device (figure 1, [0039], tissue sensing circuit 26) that is electrically connected with an electrical contact surface and a terminal (figure 1, tissue sensing circuit 26 is connected to patch electrode 20 and system 30).  As Deno is also directed towards electrically conductive devices and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an electrical contact surface and measuring device similar to those described by Deno when using the system described by Sobe, as doing so advantageously allows the resulting system to better measure and track patient parameters when the system is in use.  
Regarding claim 14, Sobe in view of Deno suggests the cannula system according to claim 13, and Deno further describes wherein the measuring device is a measuring device for determining the electrical capacitance ([0043]).   
Regarding claim 15, Sobe in view of Deno suggests the cannula system according to claim 13, and Sobe further describes wherein the electrical contact surface has a transmitter ([0027], [0061]).
Regarding claim 16, Sobe in view of Deno suggests the cannula system according to claim 13, and Deno further describes a computer 30 and a signaling device which are connected with the measuring device ([0047], electronic control unit 32 may receive a plurality of input signals including signals from sensor 58 of tissue sensing circuit 26 and generate a plurality of output signals; figure 1 shows the connections between the components). 
Regarding claim 17, Sobe in view of Deno suggests the cannula system according to claim 16, and Sobe further describes the use of several different signal transmitters ([0027], [0061], [0065]).

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792